Upon a Petition for Rehearing.

Richmond.
November 26, 1926.
Prentis, J.,
delivered the opinion of the court.
The petition for rehearing quotes two clauses in the original opinion, and bases, one of its reasons for asking for a rehearing thereon.
*421In this connection it is asserted that these portions of the opinion are in conflict with the previously settled law in this State and in most other jurisdictions, namely, that a power company is not responsible for any alleged negligence arising out of the construction of a power line to which it merely furnishes power, but which it does not own or control.
The criticised expression was not intended to create such a conflict. So to construe it is to misconstrue it. The context shows that the opinion neither overrules nor conflicts with the recent case of Gallaher v. Waynesboro Mutual Telephone Co., 143 Va. 383, 130 S. E. 233. The power company, in this case, has been held responsible because of its relation to the power line involved. It aided in its construction, furnished the wire, alone used it, and assumed the responsibility for its maintenance. These and the circumstances indicated in the opinion differentiate this case from the Gallaher Case, supra, and the line of cases so insistently relied upon.

Rehearing refused.